Citation Nr: 0937258	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  04-31 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disability.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for left foot/ankle 
disability.

4.  Entitlement to service connection for arthritis.

5.  Entitlement to service connection for chronic sinusitis.

6.  Entitlement to service connection for myofascial back 
pain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1978 to August 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought on 
appeal.  Jurisdiction of the Veteran's claims file was 
subsequently transferred to the Montgomery, Alabama RO.  

In August 2007, the Veteran appeared and testified at a 
Travel Board hearing at the Montgomery RO.  The transcript is 
of record.  

In March 2009, the Board remanded the Veteran's claim for RO 
consideration of newly submitted evidence.  The requested 
action was taken and the claim is before the Board for 
review. 





REMAND

In light of the VCAA, further evidentiary development is 
necessary.  The Veteran seeks service connection for 
arthritis, sinusitis, bilateral shoulder, bilateral knee, 
left foot/ankle, and back disabilities.  

The Veteran had treatment in service related to his left knee 
and right ankle.  There were no disabilities noted upon 
service separation.  The Veteran has a post-service medical 
history of gout, also characterized as inflammatory arthritis 
or gouty arthritis.  Post-service treatment records are 
sparse related to the above-noted conditions, but the Veteran 
was afforded VA examinations in 2003 and 2006.  

In February 2003, the Veteran underwent a VA examination 
regarding his sinuses.  He reported that the last time he was 
treated for sinusitis was in 2002.  He reported no medical 
history of injury to his face or sinus area.  When he 
experiences sinusitis, he advised, he has difficulty 
breathing.  Physical examination revealed no nasal 
obstruction, but there was mild tenderness over the bilateral 
maxillary sinuses.  The x-ray of the sinuses was found to be 
normal.  The examiner diagnosed the Veteran as having 
sinusitis, not active.  The examiner did not opine as to 
whether the Veteran's sinusitis was chronic in nature and 
whether it was related to his service.  

That same month, the Veteran underwent a VA examination of 
the spine.  He reported chronic low back pain that started 
three years prior.  He was diagnosed as having chronic 
myofascial low back pain with mild functional loss.  The 
examiner did not indicate whether this condition was 
attributable to the Veteran's service.

The Veteran also underwent a VA examination of the joints in 
February 2003.  The Veteran reported pain in his ankles, 
knees, shoulders, with a decreased range of motion in his 
right shoulder.  The Veteran advised that the left shoulder 
did not bother him that much.  The examiner indicated that 
there was no history of injury to the shoulders, knees, and 
ankles, and there was no history of inflammatory arthritis.  
Upon physical examination, the Veteran was found to have mild 
tenderness of both knees and in the right shoulder.  The 
Veteran was diagnosed as having bilateral knee pain secondary 
to muscle strain and mild functional loss, bilateral shoulder 
pain secondary to strain and mild functional loss in the 
right shoulder due to pain, and bilateral ankle pain 
secondary to muscle strain and mild functional loss.  The 
examiner did not indicate the extent of the Veteran's 
conditions and did not specifically diagnose a disability 
associated with these conditions.  Further, the examiner did 
not offer an opinion as to the etiology of these conditions 
and any relationship they may have to service.  Also, the 
examiner indicated that there was no history of injury to the 
aforementioned joints, but the Veteran's service treatment 
records reflect treatment for a left knee injury.  Finally, 
the examiner indicated that there was no history of 
inflammatory arthritis, but the Veteran's private treatment 
records were positive for treatment for gout and inflammatory 
arthritis.  

In April 2006, the Veteran underwent a VA examination of the 
left knee.  The Veteran's history of in-service treatment for 
a left knee bruise/contusion was noted.  The Veteran denied 
any other treatment during service.  Upon physical 
examination, his bilateral knees were noted to have crepitus 
and the patellae had the appearance of lateral deviation.  He 
had increasing pain with range of motion testing in both 
knees.  X-ray of the left knee was normal.  The assessment 
was a left knee strain.  The examiner opined that the 
Veteran's left knee bruise/contusion was at least as likely 
as not related to his military service.  

In July 2006, the Veteran underwent another VA examination as 
the April 2006 examination was found to be inadequate.  The 
examiner was to opine as to whether the Veteran's current 
left knee strain (not his history of the left knee bruise) is 
related to his in-service treatment for a left knee 
bruise/contusion.  The examiner opined that the Veteran's 
left knee disability is not at least as likely as not related 
to his in-service treatment for a left knee injury.  In 
reaching this conclusion, the examiner indicated that there 
are no other treatment records since service to relate his 
left knee disability to service and show chronicity.  
Further, the examiner indicated that the left knee x-rays 
showed no abnormalities and if the Veteran had a significant 
injury in service, it would be likely that posttraumatic 
degenerative changes would appear on these films.

In a December 2007 private treatment note, the Veteran 
advised his physician that he had documentation of arthritis 
in his ankle and knees, and that his symptoms go back to his 
service.  At this treatment he requested a statement to that 
effect.  No statement was provided, nor is this documentation 
of arthritis of the ankles and knees associated with the 
claims file.  He was, however, assessed as having 
degenerative joint disease.  

The Board finds that the Veteran's claim must be remanded for 
further evidentiary development based upon the inadequacy of 
the above-noted VA examinations.  The 2003 sinus examination 
did not include an opinion as to whether any current 
sinusitis diagnosis was related to the Veteran's service.  
The 2003 joint examinations offered no medical opinion and 
the assessment given were indicative of current disabilities 
based upon the functional loss and notation of strains.  
Additionally, the February 2003 VA examiner indicated that 
there was no history of inflammatory arthritis, but post-
service treatment records reflect treatment for the same.  
The RO denied these claims on the basis that pain alone is 
not a disability for VA benefit purposes.  The Board finds, 
however, that a clarification of the diagnoses related to 
these conditions, and an opinion as to whether they are 
attributable to the period of the Veteran's service, is 
required in order to properly decide this Veteran's claims.  

Additionally, the Board notes that the Veteran has a history 
of gout, also characterized as inflammatory arthritis or 
gouty arthritis.  He has sought service connection for 
arthritis and indicated in a December 2007 treatment record 
that he has documentation of his arthritis.  That treatment 
note reflects a degenerative joint disease diagnosis, but 
without any specific joints noted or documentation to support 
that diagnosis.  Thus, upon remand the claim of arthritis 
should be clarified as to whether the Veteran is claiming 
gouty arthritis or degenerative arthritis.  The Veteran 
should also be requested to submit any additional evidence or 
documentation related to his claimed arthritis as identified 
in the December 2007 record.  In addition, the arthritis 
diagnosis could be related to the Veteran's bilateral 
shoulder, bilateral knee, and left foot/ankle disabilities.  
The Board notes that although the July 2006 VA examiner 
opined that the Veteran's left knee disability was not 
related the Veteran's in-service treatment for a left knee 
bruise, the basis of the opinion was based on, inter alia, a 
finding that there were no degenerative changes in the 
Veteran's left knee x-rays.  As there is evidence that the 
Veteran may have degenerative joint disease, a remand is also 
required for this disability.  As such, an opinion should be 
obtained as to whether any current arthritis is attributable 
to his period of active duty.  

The Board notes that once VA undertakes the effort to provide 
an examination when developing a service connection claim, 
the examination must be an adequate one.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  As the Board finds 
that the VA examinations conducted were inadequate, mainly 
because they did not include opinions as to whether the 
claimed conditions were related to service, the Veteran must 
be afforded new VA examinations to determine the nature and 
etiology of the claimed conditions. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and have him 
clarify his claim for arthritis and 
whether he is claiming service connection 
for gouty arthritis or degenerative 
arthritis and of what joint/joints.  The 
Veteran should also be requested to submit 
or identify any outstanding records 
related to his claimed arthritis.  Perform 
any development deemed necessary.  

2.  Schedule the Veteran for VA 
examinations to determine the nature and 
etiology of his claimed arthritis, 
sinusitis, bilateral shoulder, bilateral 
knee, back and left foot/ankle 
disabilities.  The Veteran's claims folder 
should be made available to the examiners.  
The examiners are to perform all necessary 
clinical testing and render all 
appropriate diagnoses.  The examiners 
should then render an opinion as to 
whether it is at least as likely as not 
that the any currently diagnosed 
arthritis, sinusitis, bilateral shoulder, 
bilateral knee, back and left foot/ankle 
disabilities had their onset in service.  

The joints examiner should also address 
the Veteran's gout in relation to these 
claimed disabilities (other than his 
claimed sinusitis).  The examiner should 
describe the nature of any disabilities of 
the joints.  This examiner should also 
discuss the Veteran's in-service treatment 
for a left knee injury.

In addition to opining as to whether any 
current sinus disability is related to the 
Veteran's service, the sinus examiner 
should also indicate whether any sinusitis 
is chronic in nature.  

The examiners should provide rationale for 
all opinions given.  If the requested 
opinions cannot be provided without resort 
to speculation, the examiners should so 
state and explain why an opinion cannot be 
provided without resort to speculation.

3.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
evidentiary development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The Veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


